Case: 14-1379   Document: 18     Page: 1   Filed: 05/06/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ISAAC A. POTTER, JR.,
                   Plaintiff-Appellant,

                            v.

      ROBERTA S. BREN AND OBLON SPIVAK,
              Defendants-Appellees,

                          AND

   MICHELLE K. LEE, DEPUTY DIRECTOR, U.S.
  PATENT AND TRADEMARK OFFICE, AND LINDA
                  M. KING,
             Defendants-Appellees.
            ______________________

                       2014-1379
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:13-cv-01417-CMH-
 IDD, Senior Judge Claude M. Hilton.
                  ______________________

                     ON MOTION
                 ______________________

                      PER CURIAM.
                       ORDER
Case: 14-1379         Document: 18   Page: 2     Filed: 05/06/2014



 2                                   POTTER   v. BREN



     Appellees respond to this court’s March 31, 2014 show
 cause order. Isaac A. Potter, Jr. moves for entry of judg-
 ment, to disqualify appellees’ counsel, and for various
 other relief. Appellees respond.
      Mr. Potter filed his action in the United States Dis-
 trict Court for the Eastern District of Virginia, and it
 appears that his district court complaint challenges, at
 least in part, registration of the trademark KNIGHTS OF
 THE ZODIAC to registrant Toei Animation Co. Mr.
 Potter has previously filed an interlocutory appeal in the
 same case to the U.S. Court of Appeals for the Fourth
 Circuit. Mr. Potter’s current appeal appears to stem from
 the district court’s order granting certain defendants’
 motions to dismiss and directing Mr. Potter to file an
 amended complaint.
     This court is a court of limited jurisdiction. 28 U.S.C.
 § 1295. Upon review, we conclude that the district court’s
 jurisdiction did not arise in whole or in part under the
 laws specified in § 1295 as defining this court’s appellate
 jurisdiction. This court therefore lacks jurisdiction over
 this appeal. We deem it the better course to transfer the
 matter to the Fourth Circuit pursuant to 28 U.S.C.
 § 1631.
       Accordingly,
       IT IS ORDERED THAT:
     This appeal and all pending motions are transferred
 to the United States Court of Appeals for the Fourth
 Circuit pursuant to 28 U.S.C. § 1631.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s30